Citation Nr: 0921743	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-36 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to service connection for bronchitis and 
chronic obstructive pulmonary disease (COPD) as secondary to 
residuals of pneumonia.

3.  Entitlement to service connection for cluster/migraine 
headaches.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The case was subsequently transferred 
to the RO in Portland, Oregon.    

The Veteran indicated on his November 2006 VA Form 9 that he 
wished to testify at hearings before the RO and the Board.  
In April 2009 correspondence, he withdrew the hearing 
requests.


FINDINGS OF FACT

1.  There is no competent medical evidence of any residuals 
of pneumonia.  

2.  There is no evidence of either bronchitis or COPD in 
service, or within one year after service, and no competent 
medical evidence linking the Veteran's current bronchitis and 
COPD with his period of service or a service-connected 
disability.  

3.  There is no evidence that the Veteran was exposed to 
ionizing radiation while in service.  

4.  Cluster/migraine headaches is not a presumptive disorder 
under 38 C.F.R. § 3.309 based on in-service ionizing 
radiation exposure, and the preponderance of the competent 
evidence is against finding that cluster/migraine headaches 
are otherwise related to service.  




CONCLUSIONS OF LAW

1.  Service connection for residuals of pneumonia is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Service connection for a bronchitis and COPD is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

3.  Cluster/migraine headaches were not incurred in or 
aggravated by service, and may not be presumed to have been 
so incurred. 38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that 
residuals of pneumonia, bronchitis and COPD, and 
cluster/migraine headaches are related to his service with 
the United States Army from January 1966 to October 1970.  
With regard to the claim for bronchitis and COPD the Veteran 
argues that these are secondary to the pneumonia he 
experienced during military service.  With regard to the 
claim for cluster/migraine headaches, the Veteran argues that 
he was exposed to ionized radiation during his military 
service which resulted in these cluster/migraine headaches.  
He has submitted several internet articles regarding this 
theory.  .   

Factual Background

The Veteran's January 1966 enlistment examination shows 
normal "lungs and chest" as well as a normal "neurologic" 
system.  In his January 1966 "Report of Medical History" 
the Veteran denied "asthma," "shortness of breath," "pain 
or pressure in chest," "chronic cough," "palpitation or 
pounding heart," "high or low blood pressure," and 
"frequent or severe headaches."  

Service treatment records show that the Veteran was treated 
for acute left lower lobe pneumonia in both February 1966 and 
December 1967.  

The Veteran's October 1970 separation examination also shows 
normal "lungs and chest" as well as a normal "neurologic" 
system.  In his October 1970 "Report of Medical History" 
the Veteran denied "asthma," "shortness of breath," 
"palpitation or pounding heart," "high or low blood 
pressure," and "frequent or severe headaches."  However, 
the Veteran specifically reported "pain or pressure in 
chest" and   "chronic cough."

Also of record is an October 1975 National Guard enlistment 
examination which shows normal "lungs and chest" as well as 
a normal "neurologic" system.  In an October 1975 "Report 
of Medical History" the Veteran denied "heart trouble," 
"asthma," "shortness of breath," "pain or pressure in 
chest," "palpitation or pounding heart," and "frequent or 
severe headaches."  

The earliest indication of headaches is a September 1976 
private treatment report wherein the Veteran complained of 
headaches.  A subsequent October 1980 private treatment 
report described the headaches as "migraine" type 
headaches.  

The earliest indication of lung problems is a May 1996 VA 
outpatient pulmonary function test report which shows overall 
severe ventilatory impairment with mild reduction in forced 
vital capacity (FVC) and a severe obstructive component 
indicated by the finding of a severe reduction in the forced 
expiratory volume in one second (FEV1)/FVC ratio.  A December 
2002 VA outpatient treatment report shows COPD.  

The Veteran was afforded a VA examination in April 2005.  At 
that time the Veteran stated that he had pneumonia on three 
occasions while in the military; in February 1966, October 
1967, and October 1968.  The examiner noted that the 
Veteran's service treatment records showed he was 
hospitalized for left lower lobe pneumonia in December 1967.  
There was no evidence that the pneumonias were complicated 
and no evidence of any cystic or structural changes or 
residuals.  The Veteran reported a 75 pack per year smoking 
history.  He had cut down from two packs a day of cigarettes 
down to a half a day of cigarettes, but does continue to 
smoke.  He did have some daily sputum production and a cough 
consistent with chronic bronchitis type of chronic 
obstructive pulmonary disease secondary to ongoing tobacco 
use.  He also had other medical conditions, including atrial 
fibrillation, hypertension, and diabetes.  The Veteran was 
also obese and likely had some restrictive airway disease 
from his obesity.  The Veteran had morbid obesity for several 
years but managed to lose 54 pounds over the last year and 
was now just barely out of the morbid obesity category and at 
the top end of the moderate obesity category.  

The examiner diagnosed the Veteran with COPD and opined that 
the COPD was most probably secondary to the Veteran's 75 pack 
per year smoking history.  The examiner noted that the 
service treatment records regarding pneumonias were reviewed 
and did not show any evidence of complicated pneumonias.  The 
examiner noted that uncomplicated episodes of pneumonia are 
not established as a cause of chronic obstructive pulmonary 
disease but tobacco use was strongly established as the 
strongest cause of chronic obstructive pulmonary disease.  
Therefore, the examiner opined that more probably than not, 
the Veteran's chronic bronchitis type of COPD was secondary 
to the Veteran's smoking history which also contributes to 
ongoing breathing problems as well.  The Veteran reportedly 
had no recent hospitalizations for pneumonia or a need for 
supplemental oxygen.  The Veteran had only one documented 
course of prednisone in October 2003.  He did use an Atrovent 
inhaler twice per day and an Albuterol inhaler about every 
four hours on a regular basis.  The examiner noted that 
episodes of acute bronchitis also have not been established 
as a cause of COPD, but, as mentioned, tobacco use is the 
strongest risk factor for development of COPD.  A chest X-ray 
revealed no lung abnormalities and pulmonary function tests 
revealed severe obstructive disease and mild restrictive 
disease.  

A review of the record also shows that the Veteran has been 
in receipt of Social Security disability benefits for atrial 
fibrillation and chronic pulmonary insufficiency since 
November 1994.  These records also show that the Veteran was 
employed as a police officer until 1984 and was then employed 
as a bartender until 1994.  The Veteran is currently 
unemployed.    


In a September 2005 statement, the Veteran's representative 
noted that the Veteran's headaches were a result of exposure 
to radiation experienced while performing his duties as a 
radio operator.  The representative noted that on two 
occasions he was "accidentally irradiated."  In further 
support of his claim, the Veteran submitted articles from 
several sources regarding the medical hazards of radio 
frequency radiation.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

For veterans that were exposed to ionized radiation while in 
service, service connection can also be established under 38 
C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is a radiogenic disease.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


Analysis

1.	Pneumonia Residuals

In this case, the Board finds that service connection for 
pneumonia residuals is not in order.  While there is evidence 
that the Veteran was treated for pneumonia during his 
military service there is no evidence of current pneumonia 
residuals.  As above, the April 2005 VA examiner VA examiner 
noted that the Veteran had no hospitalizations for pneumonia 
in recent years.  As was stated earlier, current disability 
is required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The April 2005 VA examiner further opined that the 
Veteran's current bronchitis/COPD were related to the 
Veteran's extensive history of smoking.  The Veteran's claim 
for service connection implicitly includes the assertion that 
he suffers from residuals of his in-service pneumonia, but 
his personal opinion as a lay person not trained in medicine 
is not competent evidence needed to establish a diagnosis of 
a back disorder or its relationship to service.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.   

2.	Bronchitis/COPD

The Board also finds that service connection for 
bronchitis/COPD is not in order.  First, there is no 
indication of either bronchitis or COPD during the Veteran's 
military service.  Second, there is a lapse of many years 
between the Veteran's separation from service in 1970 and the 
first documentation of breathing problems in 1996.  Such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Also, considering the Veteran's 
history of tobacco use, the lapse of time does not favor his 
claim.  Finally, the April 2005 VA examiner specifically 
opined that the Veteran's current bronchitis/COPD were not 
related to his in-service boats with the pneumonia but 
instead were related to the Veteran's extensive history of 
smoking.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  There are no other contrary medical opinions of 
record.  The opinion of the April 2005 VA examiner is highly 
probative and outweighs the other evidence of record, 
including the Veteran's testimony and contentions.  As there 
is no evidence linking the Veteran's current bronchitis/COPD 
to his military service connection must be denied.  As 
service connection is not in effect for residuals of 
pneumonia, service connection is not warranted on a secondary 
basis.  

3.	Cluster/Migraine Headaches

Initially, the Board finds that the preponderance of the 
evidence is against service connection for cluster/migraine 
headaches on a presumptive basis.  First, there is no 
evidence that the Veteran was exposed to ionized radiation 
during service.  His duties as radar operator are not 
considered a radiation risk activity.  Second, 
cluster/migraine headaches are not included in the list of 
radiogenic diseases, 38 C.F.R. § 3.311(b)(2).  Further, the 
Veteran has not submitted any competent scientific or medical 
evidence that the claimed condition is a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).  

The Board also finds that the preponderance of the evidence 
is against service connection for cluster/migraine headaches 
on a direct basis.  First, there is no evidence of headaches 
in service.  As above, October 1970 and October 1975 
examinations showed a normal "neurologic" system and the 
Veteran denied "frequent or severe headaches" in both an 
October 1970 and October 1985 "Report of Medical History." 
Furthermore, there is no evidence of headaches until at least 
1976, approximately 6 years after service.  Such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson, 230 F.3rd at 1330.  Finally, there 
is no medical evidence in the record that links any current 
cluster/migraine headaches to an incident of the Veteran's 
active military service.  

With respect to the articles submitted by the Veteran, 
medical articles or treatises can provide important support 
when combined with an opinion of a medical professional if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222 (1999); Wallin v. West, 11 Vet. App. 509 
(1998).  However, the medical articles and testimony 
submitted by the Veteran were not accompanied by the opinion 
of any medical expert linking his headaches with his claimed 
exposure to radiation.  Thus, the medical articles are 
insufficient to establish the required medical nexus opinion 
for causation. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for cluster/migraine headaches.  As 
the evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2005.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  In a July 2007 
memorandum to the state-level representative, the Veteran's 
local representative noted that a medical opinion linking the 
claimed conditions was needed to support the Veteran's claims 
and posited that it may be a better approach to obtain the 
medical opinions prior to a hearing.  That memorandum shows a 
clear understanding on the part of the Veteran's 
representative as to what evidence was necessary to 
substantiate the claim and also showed that the 
representative understood which party should attempt to 
obtain the opinions.  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his service connection claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran a 
physical examination, obtained a medical opinion as to the 
etiology of disabilities, obtained Social Security 
Administration records and afforded the Veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

VA need not conduct an examination with respect to the 
cluster/migraine headaches claim decided herein because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim. 38 C.F.R. § 
3.159(c)(4). Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.


In this case, there is no competent evidence that suggests a 
causal link between the Veteran's cluster/migraine headaches 
and any incident of active duty. Indeed, in view of the 6 
year gap between the claimed disorder and active duty, 
relating the Veteran's headaches to his service would be 
entirely speculative. Therefore, there is no duty to provide 
an examination or a medical opinion. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon, supra.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for residuals of pneumonia is denied.

Service connection for bronchitis and COPD is denied.

Service connection for cluster/migraine headaches is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


